     Case 7:19-cr-00522 Document 67 Filed on 05/31/19 in TXSD Page 1 of 4




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                           McALLEN DIVISION

UNITED STATES OF AMERICA                       &
vs.                                            &      CASE NO. 19-CR-522
DANIEL GARCIA                                  &

                                MOTION FOR
                            BILL OF PARTICULARS

      DANIEL GARCIA, Defendant, by and through counsel, enters this Motion

for Bill of Particulars, and in support would show:

1.    Counts 2-7 in the indictment presented in this case charge the Defendant with

      “Honest Services Wire Fraud.” The Defendant is not named as having

      committed any acts with regard to these counts. Accordingly, under

      Fed.R.Crim.Proc. Art. 7(f), the Defendant must seek a Bill of Particulars.

2.    The purposes of a bill of particulars are to obviate surprise at trial, enable the

      defendant to prepare his defense with full knowledge of the charges against

      him, and to enable double jeopardy to be pled in case of a subsequent

      prosecution. United States v. Martinez, 466 F.2d 679 (5th Cir. 1972), cert.

      denied, 414 U.S. 1065, 94 S.Ct. 571, 38 L.Ed.2d 469 (1973). Without

      knowledge of what acts he has allegedly taken with regards to counts 2-7, the

      Defendant will face trial by ambush: exactly what a bill of particulars is

      intended to avoid.
     Case 7:19-cr-00522 Document 67 Filed on 05/31/19 in TXSD Page 2 of 4




3.    The granting of a bill of particulars is addressed to the sound discretion of the

      trial court, Wong Tai v. United States, 273 U.S. 77, 82, 47 S.Ct. 300, 302, 71

      L.Ed. 545 (1927), and the exercise of this discretion merits reversal where the

      “defendant was actually surprised at the trial and thus that substantial rights

      of his were prejudiced by the denial.” United States v. Bearden, 423 F.2d 805

      (5th Cir.), cert. denied, 400 U.S. 836, 91 S.Ct. 73, 27 L.Ed.2d 68 (1970).

4.    The Defendant cannot know what acts he is alleged to have played in these

      counts without the granting of this Bill of Particulars. A bill of particulars is

      required under these facts.

5.    The Defendant, through his counsel, has repeatedly requested that the

      Government supply the requested information, to no avail. He is therefore

      forced to seek intervention by this Honorable Court in order to be properly

      prepared for trial.

                                              Respectfully submitted,

                                              /s/ Clay S. Conrad
                                              Clay S. Conrad
                                              TBA # 00795301
                                              LOONEY & CONRAD, PC
                                              11767 Katy Frwy, Suite 740
                                              Houston, Texas 77079
                                              (281) 597-8818 (Office)
                                              (281) 597-8284 (Telefax)
                                              csconrad@looneyconrad.com
     Case 7:19-cr-00522 Document 67 Filed on 05/31/19 in TXSD Page 3 of 4




                           CERTIFICATE OF SERVICE

      I, Clay S. Conrad, certify that a true and correct copy of the foregoing was
duly served upon the United States, via the electronic filing system, to all attorneys
responsible for litigation in this matter on May 31, 2019.

                                              /s/ Clay S. Conrad
                                              Clay S. Conrad
                                              COUNSEL FOR DEFENDANT

                        CERTIFICATE OF CONFERENCE

      I, Clay S. Conrad, conferred with Peter Northstein for the government, and
was told he opposes the relief requested in this Motion.

                                              /s/ Clay S. Conrad
                                              Clay S. Conrad
                                              COUNSEL FOR DEFENDANT
     Case 7:19-cr-00522 Document 67 Filed on 05/31/19 in TXSD Page 4 of 4




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                           McALLEN DIVISION

UNITED STATES OF AMERICA                     &
vs.                                          &      CASE NO. 19-CR-522
DANIEL GARCIA                                &

                                     ORDER


      Defendant Daniel Garcia’s Motion for a Bill of Particulars is this ____ day of

____________, 2019 GRANTED, and it is ORDERED as to each and every alleged

act of Honest Services Wire Fraud the government intends to offer proof at trial that

the government is to file a Bill of Particulars identifying the actions Mr. Garcia is

alleged to have taken.

      FURTHERED ORDERED the Bill of Particulars is to be filed within seven

days of the date of this order.

                                             _____________________________
                                             United States District Judge
